DECISION
On April 28, 2016, the defendant’s suspended sentence was revoked for violating the conditions of probation. The Court sentenced the defendant pursuant to §46-18-203, MCA, to a commitment to the Department of Corrections for a term of two (2) years, for the offense of Count I: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a Felony. The Court recommended the defendant be screened for placement at a Department of Corrections treatment program, and upon acceptance, follow all requirements and provisions of said program. If not accepted, defendant will be placed at a Department of Corrections facility at the discretion of the department. In all other respects, the previous Orders, conditions, and reasons of the Court entered on March 19, 2009, remain unchanged and were recommended. The Court granted credit for time served from January 28, 2016 through February 16, 2016 and April 8, 2016 through April 28, 2016.
On October 7,2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman, of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is *93clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 7th day of October, 2016.
DATED this 28th day of October, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.